 Case 2:19-cv-00429-SVW-MRW Document 61 Filed 03/06/19 Page 1 of 1 Page ID #:509




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                 CASE NUMBER
NOAH BANK and EDWARD SHI
                                                                                                2:19-cv-00429-SVW-MRW
                                                               Plaintiff(s)
                                       V.
SUNDAY JOURNAL USA CORPORATION and Y&L                                                  ORDER ON APPLICATION OF NON-
MEDIA, INC.                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                           Defendant(s).                  SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hae Vice filed by
Basil, Robert J                                                                 of The Basil Law Group, P.C.
Applicant's Name (Last Name, First Name & Middle Initial)                           1270 Broadway, Suite 305
917-512-3066                            831-536-1075                                New York, NY 10001
Telephone Number                         Fax Number
robertjbasil@rjbasil.com
                              E-Mail Address                                        Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Noah Bank; Edward Shin



Name(s) ofParty(ies) Represented                                              D
                                                                              x Plaintiff(s) D Defendant(s) D Other:
and designating as Local Counsel
Landreth, Elliot T.                                                            of     InHouse Co. Law Firm
Designee's Name (Last Name, First Name & Middle Initial)                              7700 Irvine Center Drive
       314884                    949-250-1555           714-882-7770                  Suite 800
Designee's Cal. Bar No.         Telephone Number          Fax Number
                                                                                      Irvine, CA 92618
ELLIOT@inhouseco.com
                                E-Mail Address                                      Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
 □ GRANTED.
 D DENIED: D for failure to pay the required fee.
           D for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
           D for failure to complete Application:
           D pursuant to L.R. 83-2.1.3.2: D Applicant resides in California; D previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                     D pursuant to LR. 83-2.1.3.4; Local Counsel: D is not member of Bar of this Court; D does not maintain office in District.
                     D because ---------------------------------­
 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                       □ be refunded □ not be refunded.
 Dated        March 6, 2019
                                                                                       STEPHEN V. WILSON, U.S. District Judge
G-64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE        Page I of I
